OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that there is no tender of evidence sufficient to support the contention that Robinson was an employee of Scodek. Nor was any evidence tendered from which it could be concluded that *898Scodek was negligent in selecting Robinson as an independent contractor or in delegating to him responsibility for delivery of the trailer to a construction site. Finally, the fact that Scodek’s president passed the disabled tractor trailer some hours before the accident and gave Robinson a credit card (which was never used) to enable him to obtain repairs to the tractor trailer cannot serve to create a relationship warranting imposition of liability on Scodek for Robinson’s subsequent alleged negligent operation of the tractor trailer.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.